Citation Nr: 1606093	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a respiratory disorder claimed as allergic rhinitis, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for eczema of the scalp, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for eczema of the leg, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for a traumatic brain injury (TBI).

8.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service connected disability.

10.  Entitlement to service connection for a sleep disorder claimed as insomnia, to include as secondary to a service-connected disability.

11.  Entitlement to service connection for skin tags, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 2000 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008, May 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and an October 2011 rating decision of the RO in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  In July 2015, a hearing was held before a decision review officer (DRO).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for insomnia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, in his August 2015 Board testimony, the Veteran withdrew the issue of entitlement to service connection for a TBI.

2.  Resolving all reasonable doubt in the Veteran's favor, his low back disability, diagnosed as lumbar spondylosis with facet osteoarthritis, had its onset in service.

3.  The Veteran's chronic headache disorder had its onset in service.  

4.  The preponderance of the evidence does not show a current diagnosis of bilateral eye disorder.  

5.  Refractive error is not a disease or injury within the meaning of VA law.  

6.  The Veteran's sinus condition, diagnosed as allergic rhinitis, had its onset in service.  

7.  The Veteran's obstructive sleep apnea had its onset in service. 

8.  The Veteran's diagnosed eczema of the scalp, legs, neck and arms is related to his service-connected acne.

9.  The Veteran's acquired psychiatric disorder, diagnosed as persistent depressive disorder, is related to his service-connected acne.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for a TBI have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria to establish service connection for lumbar spondylosis with facet osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.304, 3.309 (2015).  

3.  The criteria to establish service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2015).  

4.  The criteria to establish service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).

5.  The criteria to establish service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

6.  The criteria to establish service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria to establish service connection for eczema of the scalp, legs, neck and arms have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

8.  The criteria to establish service connection on a secondary basis for persistent depressive disorder are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran, in his August 2015 Board testimony, advised that he wished to withdraw his appeal for service connection for a TBI.  Accordingly, he has withdrawn the appeal as to this issue and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.




II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim in a March 2008 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The March 2008 letter also informed him of degree of disability and effective date criteria.  The Veteran's claim was most recently readjudicated in a July 2014 supplemental statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, post-service VA treatment records, and lay statements have been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded a VA eye examination in December 2010  The Board finds that this examination is adequate to decide the appeal.  The examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that this examination is adequate for adjudication purposes.  

The Veteran has been afforded a hearing in which he presented oral argument in support of his service claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the person who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ noted the bases of the prior determination and the elements that were lacking to substantiate the claim for service connection for a bilateral eye disorder.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A.  Back and Headache Disorders

The Veteran, in hearing testimony, contends that his back and headache disorder had their onset in service, and alternatively, is a result of his treatment for his service-connected acne.  

The Veteran is already in receipt of service connection for acne.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for a lumbar spine disorder and a headache disorder is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

Initially, the medical evidence of record confirms a diagnosis of a chronic headache disability.  An August 2008 private MRI reveals a diagnosis of lumbar spondylosis with facet osteoarthritis.  

Service treatment records (STRs) are negative for any complaints, treatment or diagnoses related to the low back.  In March 2000, the Veteran complained of a headache in relation to an upper respiratory infection.  The Veteran testified that he injured his low back and began experiencing headaches as a result of hitting his back against the bulkhead of his patrol boat during choppy weather.  He testified that the accident occurred aboard the U.S. Cutter in 2001.  Further, he reported that he has had problems with headaches and back pain ever since service.  VA and private treatment records show ongoing treatment for his headaches and back pain.

The Veteran's statements are credible evidence tending to establish the occurrence of the claimed events.  Moreover, statements from fellow family members and friends corroborate the occurrence of the claimed in-service events.  Specifically, in an April 2008 written statement, the Veteran's father reported that the Veteran began to complain about headaches and back pain during service.  Additionally, in a November 2008 written statement, a fellow service member reported that the Veteran complained of back and headache pain during service.  Overall, the Board finds that the Veteran's father and the fellow service member are competent to recount their contemporaneous personal observations and finds their statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The statements of the Veteran, his father, and the service member are internally consistent, uncontroverted by other evidence of record and thus credible.  Thus, the Board finds that the claimed in-service events occurred.  

Service connection may be shown by evidence of the existence of a chronic disease in service and present manifestations of the same chronic disease.  38 C.F.R. § 3.303(b).  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. §3.309.  The Board finds that the Veteran has competently and credibly reported continuity of low back pain since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Veteran submitted a June 2003 private medical opinion from Dr. Pujadas linking his low back condition to military service trauma.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.  

Finally, there is medical evidence linking the Veteran's headaches to his in-service accident.  The Veteran submitted an October 2008 private medical opinion from Dr. Julian linking his chronic headaches to military service trauma.  

In conclusion, after taking into account the Veteran's lay statements, his STRs, medical opinions, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes a link between the current disabilities and service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  

B.  Bilateral Eye Disorder

The Veteran asserts that he is entitled to service connection for decreased bilateral eye vision as a result of medication used to treat his service-connected acne.  STRs reveal that the Veteran was treated for left eye irritation, diagnosed as conjunctivitis in April 2000.  It was noted that other shipmates were also diagnosed with conjunctivitis.  No additional treatment was noted for the condition.  VA treatment records show no diagnosis of a chronic eye disorder.  

The Veteran was afforded a VA eye examination in December 2010.  The VA examiner found no functional loss of the right or left eye and indicated that his vision was correctable to 20/20 vision.  The optometrist explained that Accutane can cause keratitis, corneal opacities, and corneal neovascularization.  However, discontinuing the medication usually alleviates the symptoms.  The Veteran has been off the medication for about five years and has normal corneas of the right and left eye.  

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of an eye disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  Therefore, the Veteran's opinion as to his current diagnosis and its etiology is not probative.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for a bilateral eye disorder must be denied because the preponderance of the evidence of record is against a finding that the Veteran currently has a bilateral eye disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

Additionally, the Board acknowledges the Veteran's diagnosis of refractive error of the eyes.  This condition is shown in his medical records, including during service, so there is no material dispute that it exists.  However, congenital or developmental defects, to specifically include refractive error, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9. 4.127; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Thus, as a matter of law, service connection for this condition cannot be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

C.  Respiratory Disorder

The Veteran, in hearing testimony, contends that his respiratory disorder had its onset in service, and alternatively, is a result of his treatment for his service-connected acne.  

The Veteran is already in receipt of service connection for acne.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and a secondary basis.  Robinson.  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for a respiratory disorder is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.

The Veteran has a current diagnosis of allergic rhinitis.  See November 2010 VA Examination Report.  STRs reveal that the Veteran was treated for an upper respiratory infection in March 2000.  Thus, this appeal turns on whether there is a nexus between the Veteran's allergic rhinitis and service.  

The Veteran was afforded a VA examination in November 2010.  The VA examiner commented only on the relationship between the Veteran's allergic rhinitis and his treatment for his service-connected acne.  The examiner did not address the Veteran's report of ongoing sinus problems since service or explore a theory of direct service connection.  Based on these inadequacies, the Board finds that the VA examiner's findings should be afforded little probative value.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran submitted an October 2008 private medical opinion from Dr. Julian, linking his allergic rhinitis to service.  Thus, the Board finds that service connection for allergic rhinitis is warranted.   

D.  Obstructive Sleep Apnea

The Veteran, in hearing testimony, contends that his sleep apnea had its onset in service, and alternatively, is a result of his treatment for his service-connected acne.  Given the particular circumstances of this case, the Board finds that direct service connection for sleep apnea is warranted and, thus, for the sake of judicial economy will confine its analysis to that specific theory of entitlement.  Robinson.

Here, VA treatment records indicate that the Veteran was diagnosed with obstructive sleep apnea based on a January 2008 sleep study.  He has been treated with use of a CPAP machine.  

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnosis of sleep apnea.  However, he testified that his sleep apnea symptoms began during service when he noticed feelings of tiredness and falling asleep during the day.  The Veteran's statements are credible evidence tending to establish the occurrence of the claimed events.  Moreover, in a June 2012 written statement from a fellow service member, he reported that during service, the Veteran snored loudly, woke up grasping for air, and was excessively tired during the day.  Overall, the Board finds that the Veteran and the fellow service member are competent to recount their contemporaneous personal observations and finds their statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The statements of the Veteran and the service member are internally consistent, uncontroverted by other evidence of record and thus credible.  Thus, the Board finds that the claimed in-service events occurred.  

The Board acknowledges that the November 2011 VA examination provided a negative nexus opinion.  However, the Veteran has consistently reported at the VA examination and in his August 2015 Board testimony that his sleep apnea manifested in service and has continued to the present.  The Veteran is competent to report what he has observed.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds the reports to be credible.  Thus, the Board assigns probative value to these statements.  

Moreover, the Veteran submitted an October 2008 private medical opinion from Dr. Julian, linking his sleep apnea to military service trauma.  Additionally, in an August 2012 medical opinion, Dr. Diaz, opined that it was more likely than not that the Veteran suffered from obstructive sleep apnea during active service.  

The record shows that the Veteran has had recurrent symptoms related to his sleep since service.  Further, his initial post-service sleep study revealed he had sleep apnea.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted. 

E.  Skin Disorder

The Veteran contends that his skin disorder, diagnosed as eczema, is caused by or related to the treatment of his service-connected acne. 

In this decision, the Board grants service connection for eczema.  At his August 2015 hearing, the Veteran testified that he would be fully satisfied with a grant of service connection for any skin disorder, and the Board herein grants.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran has a current diagnosis of eczema of the scalp, leg, and arms.  See September 2013 VA Examination Report.  In a January 2013 private medical opinion, Dr. Herman, opined that the Veteran's skin condition is caused by the prescription medication, Accutane.  He explained that this medication was used to treat his service-connected acne and caused him to develop chronic eczema.  Accutane, is known to cause chronic skin conditions.   The September 2013 VA examiner opined that it is less likely than not that the Veteran's eczema is proximately due to or the result of the Veteran's service-connected acne.  The examiner explained that there are no records showing any diagnosis of eczema until two years after the Veteran stopped taking Accutane.  

The medical evidence thus contains competent and probative medical opinions in favor of and against the Veteran's claim.  The Board finds that the medical evidence is at least in equipoise.  Thus, resolving reasonable doubt in favor of the Veteran, service connection is warranted.  See 38 C.F.R. § 3.310; Allen.  


F.  Acquired Psychiatric Disorder

In this decision, the Board grants service connection for an acquired psychiatric disorder, diagnosed as persistent depressive disorder.  At his August 2015 hearing, the Veteran testified that he would be fully satisfied with a grant of service connection for any psychiatric disorder, and the Board herein grants.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Private treatment records reflect diagnoses of anxiety disorder, adjustment disorder with mixed anxiety and depressed mood, and depression.  The December 2015 VA psychiatric examination includes a diagnosis of persistent depressive disorder.  In a January 2013 private medical opinion, Dr. Herman, opined that the Veteran's depression is caused by the prescription medication, Accutane.  He explained that Accutane, is known to cause psychiatric disorders.  Moreover, the December 2015 VA examiner opined that the Veteran's persistent depressive disorder is at least as likely as not caused by his service-connected acne.  The examiner explained that severe acne on the body to include the face can leave affected individuals feeling unclean and unattractive, adversely impacting sexual intimacy-an observation offered by the Veteran.  Thus, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as persistent depressive disorder, is granted.  See 38 C.F.R. § 3.310; Allen.  


ORDER

The appeal for entitlement to service connection for a traumatic brain injury is dismissed.

Service connection for lumbosacral spondylosis is granted.

Service connection for headaches is granted.

Service connection for a bilateral eye disorder is denied.

Service connection for allergic rhinitis is granted. 

Service connection for obstructive sleep apnea is granted.

Service connection for eczema of the scalp, legs, neck and arms is granted.  

Service connection for an acquired psychiatric disorder, diagnosed as persistent depressive disorder, is granted.


REMAND

The Veteran was provided with a VA examination for a sleep disorder in November 2010.  The VA examiner noted that the Veteran had a history of acne treated with Accutane as well as a diagnosis of insomnia.  He opined that the Veteran's insomnia is not due to the Veteran's medical treatment of acne, as insomnia is not commonly associated with Accutane usage.  However, the VA examiner did not discuss whether the Veteran's insomnia was aggravated by his treatment for the service-connected acne.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  In light of this omission, the November 2010 VA examination report is not yet adequate for rating purposes.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, a March 2012 letter from a private clinician, Dr. Diaz, suggests a possible link between the Veteran's insomnia and Accutane usage.  Dr. Diaz's medical opinion, standing alone, is too speculative to warrant a grant of service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that internally inconsistent and speculative findings do not provide the degree of certainty required for medical nexus evidence).  Thus, the Board finds a new opinion is necessary to address causation and aggravation.  

Finally, all outstanding VA medical records pertinent to the Veteran's pending insomnia claim should also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, the Veteran's outstanding VA medical records concerning his sleep disturbances.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his insomnia symptoms during and/or since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After conducting any appropriate development, schedule the Veteran for an appropriate examination to address the etiology of the Veteran's sleep disorder.  The examiner should review the claims file and note such review in the report.  All indicated studies should be performed and all findings should be reported in detail.  After completion of the following tests, the examiner is specifically requested to address the following:

a)  Identify all current sleep disorders found to be present.

b)  For each diagnosis, state whether it is at least as likely as not that the diagnosis:

i.  is related to or had its onset in service;  

ii.  was caused or aggravated, at least in part, by his service-connected acne, to include his use of Accutane to treat acne. 

In offering these opinions, the examiner most acknowledge and discuss the Veteran's lay statements, the November 2010 VA examination report, and Dr. Diaz's March 2012 medical opinion.  

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


